     Case: 4:18-cr-00333-HEA Doc. #: 50 Filed: 08/16/19 Page: 1 of 3 PageID #: 180



                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION

UNITED STATES OF AMERICA,                    )
                                             )
                      Plaintiff,             )
                                             )
v.                                           )       Cause No.: 4:18-CR-00333 HEA
                                             )
GARY KEITH ATCHLEY,                          )
                                             )
                      Defendant.             )

                       MOTION FOR COMPASSIONATE RELEASE

         COMES NOW Defendant, by and through his undersigned counsel, and for his motion

for compassionate release made pursuant to 28 C.F.R. § 571.61 and 18 U.S.C 3582(c)(1)(A),

states as follows:

         1.    Defendant is currently serving a 15- month sentence for the non-violent offense of

wire fraud (see Doc. 47 for Judgment).

         2.    Defendant has been in federal custody since April 11, 2019 with a reported

projected release date of May 11, 2020. On information and belief, Defendant may be eligible for

conditional release as early as December 4, 2019.

         3.    On July 5, 2019, Mr. Atchley’s wife suffered a serious and debilitating fall in

which she severed muscles and tendons in her left arm. Ms. Atchley has undergone at least one

surgery and cannot drive or work. (See attached Exhibit A, Physician Letter).

         4.    Ms. Atchley’s injuries require serious recuperation time and will almost certainly

result in the loss of her employment.

         5.    On information and belief, Ms. Atchley is without disability insurance and will

therefore be unemployed and without income during this period of recuperation.



                                                 1
 Case: 4:18-cr-00333-HEA Doc. #: 50 Filed: 08/16/19 Page: 2 of 3 PageID #: 181



       6.      Mr. Atchley is the only caretaker of his wife and the couple’s 14-year old son.

       7.      Ms. Atchley’s injuries could not have been reasonably foreseen by the District

Court at the time of sentencing.

       8.      On July 16, 2019 pursuant to 28 C.F.R §571.61, the Defendant, through counsel,

made a request to the Warden of his facility in Manchester, Kentucky, to bring a motion of

compassionate release on his behalf (attached hereto as Exhibit B). This letter was sent via

email and U.S. Mail and received by the facility on July 16, 2019.

       9.      Thirty days has passed since the letter was received, and the Warden has not

responded nor has he brought a motion to the Court on Defendant’s behalf. Accordingly,

pursuant to 18 U.S.C. §3582(c)(1)(A), Defendant moves this Court for compassionate release so

he can care for his wife and son.

       10.     If released, Mr. Atchley will reside with his wife at the family home, 1821 PCR

916, Perryville, Missouri 63775.

       11.     If released, Mr. Atchley’s prior employer, Loyet Landscaping, has agreed to re-

employ him immediately upon release.

       12.     The Assistant United States Attorney has been consulted regarding this request

and does not oppose a compassionate release on this basis.

   WHEREFORE, Defendant respectfully requests that the Court grant him compassionate

release and for such further relief as the Court may deem just and proper in the premises.




                                                2
 Case: 4:18-cr-00333-HEA Doc. #: 50 Filed: 08/16/19 Page: 3 of 3 PageID #: 182



                                                             Respectfully submitted,


                                                             NEWTON BARTH, L.L.P




                                                     By:
                                                             Talmage E. Newton IV, MO56647
                                                             tnewton@newtonbarth.com
                                                             555 Washington Avenue, Suite 420
                                                             St. Louis, Missouri 63101
                                                             (314) 272-4490 – Office
                                                             (314) 762-6710 – Facsimile

                                                             Attorney for Defendant




                                 CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a copy of the foregoing was electronically served

on all parties of record via the court’s e-filing System on this 16th day of August, 2019.




                                                 3
